Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 1 of 25




                    Exhibit B
               Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 2 of 25


                                            Case No. 1:20-cv-00667

                                 Index to the Administrative Record

Bates No.       Date           Author(s)                                 Subject/Description


                                              Letter to Barry Thom, NOAA Fisheries West Coast Region C/O Lyle
   0002551                                    Enriquez Re: (NOAA-NMFS-2016-0123) Protected Species Hard Caps
                        Bobby Hayden, The     for the California/Oregon Large-Mes Drift Gillnett Fishery
             12/28/2016 PEW Charitable Trusts NOAA-NMFS-2016-0123-0025

                                              Regulations.gov, Comment on the National Oceanic and Atmospheric
                                              Administration (NOAA) Proposed Rule: Proposed Rule:
                                              Fisheries off West Coast States; Highly Migratory
   0002549
                                              Fisheries; California Drift Gillnet Fishery; Protected
                                              Species Hard Caps for the California/Oregon Large-Mesh
                                              Drift Gillnet Fishery
           12/29/2016 Donald Krebs            NOAA-NMFS-2016-0123-0024
                                              Letter to Lyle Enriquez, NMFS West Coast Region Re: Comments re:
   0002548            R. Logan Kock, Santa Proposed Rule - NOAA-NMFS-2016-0123
           12/28/2016 Monica Seafood          NOAA-NMFS-2016-0123-0023
                                              Letter to Eileen Sobeck, NMFS re: Proposal from the Pacific Fishery
                      Rebecca J. Lent, Ph.D., Management Council to address marine mammal bycatch in the
   0002546
                      Marine Mammal           California thresher shark/swordfish drift gillnet fishery.
           06/25/2015 Commission              NOAA-NMFS-2016-0123-0022 Attachment
                                              Letter to Lyle Enriquez, NMFS, Re: Review of the National Marine
                                              Fisheries Service's proposed rule (81 Fed. Reg. 70660) and associated
   0002536            Rebecca J. Lent, Ph.D., Draft Environmental Assessment developed by the Pacific Fishery
                      Marine Mammal           Management Council.
           12/28/2016 Commission              NOAA-NMFS-2016-0123-0022
                      Catherine Kilduff,
                      CBD, Cassie             Letter to Lyle Enriquez RE: NOAA-NMFS-2016-0123; Protected
   0002532            Burdyshaw, TIRN,        Species Hard Caps for the California/Oregon
                      Joshua Hanthorn,        Large-Mesh Drift Gillnet Fishery
           12/28/2016 Defenders of Wildlife NOAA-NMFS-2016-0123-0021
                                              Letter from over 10,000 signers collected by Turtle Island Restoration
                                              Network to NMFS regarding rule (NOAA-NMFS-2016-0123;
   0001469                                    Protected Species Hard Caps for the California/Oregon Large-Mesh
                      Turtle Island           Drift Gillnet Fishery)
           12/28/2016 Restoration Network NOAA-NMFS-2016-0123-0020

                                                Regulations.gov, Comment on the National Oceanic and Atmospheric
                                                Administration (NOAA) Proposed Rule: Proposed Rule:
                                                Fisheries off West Coast States; Highly Migratory
   0001467
                                                Fisheries; California Drift Gillnet Fishery; Protected
                                                Species Hard Caps for the California/Oregon Large-Mesh
                                                Drift Gillnet Fishery
             12/28/2016 Kimberly Selkoe         NOAA-NMFS-2016-0123-0019
            Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 3 of 25


                                             Letter to Lyle Enriquez in response to proposed rule (NOAA-NMFS-
                                             2016-0123) with comments on proposed hard caps for the
0001465                                      swordfish/thresher shark large mesh drift gillnet fishery in the West
                     Marci Yaremko,          Coast Exclusive Economic Zone.
          12/28/2016 CDFW                    NOAA-NMFS-2016-0123-0018
                     Steve Scheiblauer
                                              Regulations.gov, Comment on the National Oceanic and Atmospheric
                                              Administration (NOAA) Proposed Rule: Proposed Rule:
                                              Fisheries off West Coast States; Highly Migratory
0001464
                                              Fisheries; California Drift Gillnet Fishery; Protected
                                              Species Hard Caps for the California/Oregon Large-Mesh
                                              Drift Gillnet Fishery
          12/28/2016                          NOAA-NMFS-2016-0123-0017
                                              Letter to Barry Thom, NMFS, RE: Proposed Rule and Draft
                                              Environmental Assessment for Protected Species Hard Caps for the
0001459
                       Theresa Labriola, Wild California/Oregon Large-Mesh Drift Gillnet Fishery
          12/28/2016   Oceans                 NOAA-NMFS-2016-0123-0016
                                              Letter to Lyle Enriquez, NMFS West Coast Region, Re: Comments re
0001405                Ashley Remillard,      Proposed Rule—NOAA-NMFS-2016-0123
          12/27/2016   Nossaman LLP           NOAA-NMFS-2016-0123-0015
                                              Letter to Barry Thom,NMFS West Coast Region, Re: NOAA-NMFS-
                                              2016-0123; Protected Species Hard Caps for the California/Oregon
0001403
                       Jason Schratwieser,    Large-Mesh Drift Gillet (DGN) Fishery
          12/27/2016   IGFA                   NOAA-NMFS-2016-0123-0014
                                              Comments and Signatures
0000774
                       Sarah Hameed, et al. NOAA-NMFS-2016-0123-0013 signatures

                                             Regulation.gov, Comment on the National Oceanic and Atmospheric
                                             Administration (NOAA) Proposed Rule: Proposed Rule:
                                             Fisheries off West Coast States; Highly Migratory
0000773
                                             Fisheries; California Drift Gillnet Fishery; Protected
                                             Species Hard Caps for the California/Oregon Large-Mesh
                                             Drift Gillnet Fishery
          12/27/2016 Lance Morgan            NOAA-NMFS-2016-0123-0013
                                             Letter to Dorothy Lowman, PFMC, Eileen Sobeck, NOAA Fisheries
                                             and William Stelle, NMFS RE: Agenda Item G.2 Swordfish
0000002
                                             Management and Monitoring Plan Hardcaps
        08/14/2015 Oceana                    NOAA-NMFS-2016-0123-0012letterwithsignatures
                   Ben Enticknap and         Letter to Barry Thom and Lyle Enriquez, NMFS Re: Drift Gillnet Hard
0000041            Geoffrey Shester,         Caps (NOAA-NMFS-2016-0123)
        12/22/2016 Oceana                    NOAA-NMFS-2016-0123-0012comment
            Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 4 of 25




                   Carlito Turner, Oceana
                   Research Associate
                   Geoff Shester, Ph.D.,
0000020            Oceana California
                   Campaign Director
                   Ben Enticknap, Oceana
                   Pacific Campaign       Attachment: Providing Domestically Caught U.S. West Coast
                   Manager and Senior     Swordfish
        11/04/2015 ScientistOceana        NOAA-NMFS-2016-0123-0012

                                         Regulations.gov, Comment on the National Oceanic and Atmospheric
                                         Administration (NOAA) Proposed Rule: Proposed Rule:
                                         Fisheries off West Coast States; Highly Migratory
0000019
                                         Fisheries; California Drift Gillnet Fishery; Protected
                                         Species Hard Caps for the California/Oregon Large-Mesh
                                         Drift Gillnet Fishery
        12/23/2016 Ben Enticknap, Oceana NOAA-NMFS-2016-0123-0012
                   Paul Shively, The Pew Letter to Barry Thom, NMFS Re: NOAA-NMFS-2016-0123; Protected
                   Charitable Trusts and Species Hard Caps for the California/Oregon Large-
0000010
                   Andrea Treece,        Mesh Drift Gillet (DGN) Fishery
        12/22/2016 Earthjustice          NOAA-NMFS-2016-0123-0011
                                         Letter to Barry Thom, NMFS Re: NOAA-NMFS-2016-0123
0000009
                   Michelle Waters       NOAA-NMFS-2016-0123-0010
                                         Letter to Lyle Enriquez, NMFS Subject: Increase Observer Coverage
                                         of California’s Deadly Drift Gillnet Fishery -Proposed Rule: Fisheries
                                         off West Coast States; Highly Migratory Fisheries; California Drift
0000007
                                         Gillnet Fishery; Protected Species Hard Caps for the California/Oregon
                                         Large-Mesh Drift Gillnet Fishery (Docket ID: NOAA-NMFS-2016-
        11/28/2016 Christopher Lish      0123-0001) NOAA-NMFS-2016-0123-0009

                                            Regulations.gov, Comment on the National Oceanic and Atmospheric
                                            Administration (NOAA) Proposed Rule: Proposed Rule:
0000005                                     Fisheries off West Coast States; Highly Migratory
                                            Fisheries; California Drift Gillnet Fishery; Protected
                                            Species Hard Caps for the California/Oregon Large-Mesh
          11/22/2016 Michelle Jones         Drift Gillnet Fishery NOAA-NMFS-2016-0123-0007
                                            Letter regarding; Proposed Rule: Fisheries off West Coast States;
                                            Highly Migratory Fisheries; California Drift Gillnet Fishery; Protected
0000003                                     Species Hard Caps for the California/Oregon Large-Mesh Drift Gillnet
                                            Fishery NOAA-NMFS-2016-0123-0005
           11/2016   Aspen Stewart

                                            Regulations.gov, Comment on the National Oceanic and Atmospheric
                                            Administration (NOAA) Proposed Rule: Proposed Rule:
0000001                                     Fisheries off West Coast States; Highly Migratory
                                            Fisheries; California Drift Gillnet Fishery; Protected
                                            Species Hard Caps for the California/Oregon Large-Mesh
          12/28/2016 Julie Anonymous        Drift Gillnet Fishery NOAA-NMFS-2016-0123-0004
               Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 5 of 25


                                                       References
0010750-                 NMFS West Coast
0010767         2020     Region                    References available upon request.
                         Gregor M. Calliet,
                         Moss Landing Marine
0010737-                 Laboratories and
0010749                  Dennis W. Bedford,        Vol. 24, THE BIOLOGY OF THREE PELAGIC SHARKS FROM
                         California Department     CALIFORNIA WATERS, AND THEIR EMERGING FISHERIES: A
                1983     of Fish & Game            REVIEW

                         David B. Field, Tim R
   0010665
                         Baumgartner, Vincente     Chapter 4, CT Variability from scales in marine sediments and
                2009     Ferreira, et al           other historical records
                         U.S. Army Corps of
                         Engineers, U.S.
   0001491               Environmental             LONG-TERM MANAGEMENT STRATEGY FOR THE
                         Protection Agency, et     PLACEMENT OF DREDGED MATERIAL IN THE SAN
                1998     al                        FRANCISCO BAY REGION Management Plan 2001
                                                   Status of common thresher sharks, Alopias vulpinus, along the west
   0010293
                2016     Steven L. H Teo et al     coast of North America, Technical Report March 2016
                         Ricardo F. Tapilatu,
0010277-
                         Peter H. Dutton,          Long-term decline of the western Pacific leatherback,
0010291
                2013     Manjula Tiwari, et al.    Dermochelys coriacea: a globally important sea turtle population
0010260-                                           A Limpet-Coralline Alga Association: Adaptations and Defenses
0010276         1982     Robert S. Steneck         Between a Selective Herbivore and its Prey
                                                   Re: Technical corrections to the percentage of femail leatherbacks lost
                                                   to the population due to the Hawaii-based Shallow-set Longline
   0010093                                         Fishery
                                                   SSLL_2012_BiOp_1-30-2012-Final_Amended_5-29-13
                2013     Michael D. Tosatto

0010090-
                         James R, Spotila,         Pacific leatherback trutles face extinction; Fisheries can help avert the
0010091
                2000     Richard D. Reina, et al   alarming decline in population of these ancient reptiles.
                         John Calambokidis,
                         Erin A. Falcone,
0010033-                 Terrance J. Quinn,
0010089                  Alexander M. Burdin,  SPLASH: Structure of Populations, Levels of Abundance and Status
                         Phillip J.            of Humpback Whales in the North Pacific
                2008     Clapham, et al        Final report for Contract AB133F-03-RP-00078; May 2008
                                               California Bird Species of Special Concern 2006, A Ranked
0009955-
                        W. David Shuford and Assessment of Species, Subspecies, and Distinct Populations of Birds
0010032
                2008    Thomas Gardali         of Immediate Conservation Concern in California
                        George L. Shillinger,
0009945-                Daniel M.
0009953                 alacios,Helen Bailey, Persistent Leatherback Turtle Migrations Present Opportunities for
                2008    Steven J. Bograd et al Conservation
0009937-                                       Persistent Leatherback Turtle Migrations Present Opportunities
0009944      2008 - Dup Duplicate              for Conservation

0009922-
                         Jeffrey A. Seminoff    Home range of green turtles Chelonia mydas at a coastal foraging area
0009935
                2002     and Wallace J. Nichols in the Gulf of California, Mexico
             Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 6 of 25


0009907-                                      PINNIPED SURVEYS ON WEST END ISLAND, FARALLON
0009921      2012   James R. Tietz            NATIONAL WILDLIFE REFUGE 2011, February 2012 (prbo)
0009880-            Jeffrey A. Seminoff       Sea Turtles of the Eastern Pacific Advances in Research and
0009906      2012   and Bryan P. Wallace      Conservation
                                              DOCUMENT SAC-07-05c, STATUS OF SKIPJACK TUNA IN THE
   0009867
             2015   Mark N. Maunder           EASTERN PACIFIC OCEAN IN 2015
                    Patricia Rosel, A.E.      Genetic-analysis of sympatric morphotypes of common dolphins
   0009857
             1994   Dizon, J.E. Heyning       (Genus Delphinus)
                    Julie M. Roessig,
0009832-            Christa M. Woodley,
0009856             Joseph J. Cech, Jr.&      Effects of global climate change on marine and estuarine fishes and
             2005   Lara J. Hansen            fisheries
                    Tammi L. Richardson,
   0009802          George A. Jackson, et     Carbon fluxes through foodwebs of the eastern equatorial
             2004   al                        Pacific: an inverse approach
                    John Calambokidis,        Photographic identification of humpback and blue whales off the US
   0009784          Erin Falcone, Annie       West Coast: Results and updated abundance estimates from 2008 field
             2009   Douglas, et al            season
                                              PSRG-2013-13, UPDATED ABUNDANCE ESTIMATES OF BLUE
                                              AND HUMPBACK WHALES OFF THE US WEST COAST
   0009777
                                              INCORPORATING PHOTO-IDENTIFICATIONS
             2013   John Calambokidis         FROM 2010 AND 2011
                                              Proposed regime to Govern Interaction Between Marine Mammals and
   0009054          National Marine           Commericial Fishing Operations, Draft Legislative Environmental
             1991   Fisheries Service         Impact Statement
                                              Nesting of the Leatherback Turtle, Dermochelys coriacea in Pacific
   0009046                                    Mexico, with a New
             1982   Peter C. H. Pritchard     Estimate of the World Population Status
                    Pacific Offshore
                    Cetacean Take
   0009041
                    Reduction Team
             2001   (TRT)                     Year 2001 Recommendations Report, May 8-10,2001
                    Kenneth W. Pitcher,       Abundance and distribution of
0009027-
                    Peter F. Olesiuk, Robin   the eastern North Pacific Steller sea lion
0009040
             2007   F. Brown, et al.          (Eumetopias jubatus) population
                    R. A. Phillips, M. K.
0009015-
                    Petersen,K.               Diet of the northern fulmar Fulmarus glacialis:
0009026
             1999   Lilliendahl, et al.       reliance on commercial ®sheries?
0009010-            Allison L. Perry, Paula   Climate Change and Distribution
0009014      2005   J. Low, et al.            Shifts in Marine Fishes
0008999-            David B. Holts,           Pelagic shark ®sheries along the west coast of the
0009009      1998   Alfredo Julian, et al.    United States and Baja California, Mexico, Fisheries Research 39
                    James V. Carretta, Eric   NOAA Technical Memorandum NMFS, U.S. Pacific Marine Mammal
   0008573
             2016   M. Oleson, et al.         Stock Assessments: 2015

                    Jeffrey A. Seminoff,      NOAA Technical Memorandum NMFS, STATUS REVIEW OF THE
   0007977
                    Camryn D. Allen,          GREEN TURTLE (CHELONIA MYDAS) UNDER THE
             2015   George H. Balazs et al.   ENDANGERED SPECIES ACT
                    James V. Carretta, Eric   NOAA Technical Memorandum NMFS, U,S, Pacific Marine Mammal
   0007561
             2014   M. Oleson, et al.         Stock Assessments, 2013, NOAA-TM-NMFS-SWFSC-532
          Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 7 of 25


                 James V. Carretta, Eric NOAA Techncial Memorandum NMFS, U.S. Pacific Marine Mammal
0007177
          2013   M. Oleson, et al.       Stock Assessments: 2012, NOAA-TM-NMFS-SWFSC-504
                                         NOAA Technical Memorandum NMFS, March 2010, Cetacean
0007153                                  abundance in the California Current estimated from a 2008 ship-based
          2010   Jay Barlow              line-transect survey, NOAA-TM-NMFS-SWFSC-456

                                           NOAA Technical Memorandum NMFS, June 2007, PRELIMINARY
0007117                                    ESTIMATES OF CETACEAN ABUNDANCE ALONG THE U.S.
                                           WEST COAST AND WITHIN FOUR NATIONAL MARINE
          2007   Karen A. Forney           SANCTUARIES DURING 2005, NOAA-TM-NMFS-SWFSC-406

0006795          James V. Carretta,        NOAA Techncial Memorandum NMFS, May 2005, U.S, Pacific
          2005   Karen A. Forney, et al.   Marine Mammal Stock Assessments: 2004
                 Nancy A. Black, Alisa     Killer Whales of California and Western Mexico: A Catalog of Photo-
0006615          Schulman-Janiger, et      Identified Individuals, September 1997, NOAA-TM-NMFS-SWFSC-
          1997   al.                       247
                                           Letter to Mark Helvey, NMFS 2011 ESA Section 7 Consultation
0006533
          2011   Chris Yates, NMFS         Biological Opinion for authorizaiton (SWR2011PRD00184)
                                           NMFS 2005 Biological Pinion on continued authroization of Hawaii-
0006346
          2005   William L. Robinson       based Pelagic, deep-set, tuna longline fishery October 4, 2005
                                           Estimating Sample Size Required to Monitor Marine Mammal
0006334
          1989   Jay Barlow                Mortality in California Gill-Net Fisheries March 1989
                 NOAA National
                 Marine Fisheries
                 Service and Western       Final Programmatic Environmental Impact Statement Toward an
0005838
                 Pacific Regional          cosystem Approach for the Western Pacific Region: From Species-
                 Fishery Management        Based Fishery Management Plans to Place-Based Fishery Ecosystem
          2009   Council                   Plans Septemer 24, 2009

                 Javier Alvarado-Díaz,
0005834
                 Carlos Delgado-Trejo Marine Turtle Newsletter 92:4-7, Evaluation of the Black Turtle
          2001   and Ireri Suazo-Ortuño Project in Michoacán, México
                                        Marine Turtle Newsletter 78:2-7, DISTANT FISHERIES
0005829                                 IMPLICATED IN THE LOSS OF THE WORLD'S LARGEST
          1997                          LEATHERBACK NESTING POPULATION
                 Jeffrey E. Moore and Declining Abundance of Beaked Whales (Family Ziphiidae) in the
0005817
          2013   Jay P. Barlow          California Current Large Marine Ecosystem

                                     Journal of Applied Ecology, Bayesian state-space model of fin whale
0005806
                 Jeffrey E. Moore andabundance trends from a 1991–2008 time series of line-transect
          2011   Jay P. Barlow       surveys in the California Current
                                     Nesting beach management in Japan to conserve eggs and pre-
0005793
          2010   Yoshimasa Matsuzawa emergent hatchlings of the north Pacific loggerhead sea turtle

                 Konstantin A. Karpov,     FISH BULLETIN 176, The Marine Recreational Fishery In Northern
0005620
                 Douglas P. Albin,         and Central California A Historical Comparison (1958–86), Status of
          1995   Wade H. Van Buskirk       Stocks (1980–86), and Effects of Changes In The California Current
                 K. Alsexandra Curtis,     Estimating Limit Reference Points for Western Pacific Leatherback
0005596
          2015   et al.                    Turtles (Dermochelys coriacea) in the U.S. West Coast EEZ
                 T. Todd Jones, Brian      Resource Requirements of the Pacific Leatherback Turtle
0005586
          2012   L. Bostrom, et al.        Population
             Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 8 of 25


                    James V. Carretta,         REGRESSION TREE AND RATIO ESTIMATES OF MARINE
   0005497          Jeffrey E. Moore,          MAMMAL, SEA TURTLE, AND SEABIRD BYCATCH IN THE
             2017   Karin A. Forney            CALIFORNIA DRIFT GILLNET FISHERY: 1990-2015
                    International Scientific
                    Committee for Tuna
   0005358          and Tuna-Like Species
                    in the North Pacific       2016 Pacific Bluefin Tuna Stock Assessment1, REPORT OF THE
             2016   Ocean                      PACIFIC BLUEFIN TUNA WORKING GROUP
                    Pacific Fishery            Fishery Management Plan and Environmental Impact Statement for
   0004544
             2003   Management Council         U.S West Coast Fisheries for Highly Migratory Species
                    John E. Heyning and        Contibutions in Science, Evidence for Two Species of Common
   0004507
             1994   William F. Perrin          Dolphins (Genus Delpinus) from the Eastern North Pacific
                    Ryan W. Berger,            COMPARISON OF AERIAL PHOTOGRAPHIC AND LAND-
   0004488          Russell W. Bradley, et     BASED SURVEYS OF NORTHERN FUR SEALS ON THE SOUTH
             2013   al.                        FARALLON ISLANDS, 1998-2013
                                               Ecosystem Observations for the Monterey Bay National Marine
   0004460
             2004                              Sanctuary 2004
                    Kimberly J. Dudzik,
   0004444          Karen M. Baker and         March 2006, Mark-Recapture Abundance Estimate of California
             2006   David W. Weller            Coastal Stock Bottlenose Dolphins: February 2004 to April 2005
                    Workshop Steering
                    Committee: Melissa S.      Differentiating Serious and Non-Serious Injury of Marine Mammals:
   0004336          Andersen (Chair),          Report of the Serious Injury Technical Workshop
                    Karin A. Forney,           10-13 September 2007, Seattle, Washington, NOAA Technical
             2008   Tim V. N. Cole, et al.     Memorandum NMFS-OPR-39 September 2008
                                               ESA Section 7 Consultation, Biological Assessment: Effects of the
   0004239          National Marine            U.S. West Coast Highly Migratory Species (HMS) Drift Gillnet
             2012   Fisheries Service          Fishery on ESA-Listed Species July 20,2012

   0004195          Pacific Fishery            Coastal Pelagic Species Fishery Management Plan ( Amendment 8 to
             1998   Management Council         the Northern Anchovy Fishery Management Plan) December 1998

                    Konstantin A. Karpov, FISH BULLETIN 176, The Marine Recreational Fishery In Northern
   0003994
                    Douglas P. Albin,     and Central California A Historical Comparison (1958–86), Status of
             1995   Wade H. Van Buskirk Stocks (1980–86), and Effects of Changes In The California Current
                                          Abundance of Southern California coastal bottlenose dolphins
   0003972          James Carretta and    estimated from tandem aerial surveys, Article in Marine Mammal
             2006   Jeffrey L. Laake      Science, August 2006
                    James V. Carretta and Preliminary estimates of marine mammal mortality and biological
   0003952
             2004   Susan J. Chivers      sampling of cetaceans in California gillnet fisheries for 2003.

0003852-
                    Donald G. Calkins and      Population Assessment, Ecology, and Trophic Relationships of Stellar
0003951
             1982   Kenneth W. Pitcher         Sea Lions in the Gulf of Alaska
                    Scott R. Benson,
   0003825          Tomoharu Eguchi, et    Large-scale movements and high-use areas of
             2011   al.                    western Pacific leatherback turtles, Dermochelys coriacea
                                           Beach Use, Internesting Movement, and Migration of Leatherback
0003816-
                    Scott R. Benson, Karol Turtles, Dermochelys coriacea, Nesting on the North Coast of Papua
0003824
             2007   M. Kisokau, et al.     New Guinea
             Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 9 of 25


                    Tim R. Baumgartner,    RECONSTRUCTION OF THE HISTORY OF PACIFIC SARDINE
                    Andy Soutar, and       AND NORTHERN ANCHOVY POPULATIONS OVER THE PAST
   0003799
                    Vincente Ferreira-     TWO MILLENNIA FROM SEDIMENTS OF THE SANTA
             1992   Bartrina               BARBARA BASIN, CALIFORNIA
                    Jay Barlow and Karin   Abundance and population density of cetaceans in the California
   0003781
             2007   A. Forney              Current ecosystem
   0003768   1999   Jay Barlow             Trackline detection probability for long-diving whales
                    Colin j. Limpus and
   0003628
             2008   Jeffrey D. Miller      Australian Hawksbill Turtle Population Dynamics Project

                    The Core Writing
   0003516
                    team: Lenny Bernstein, Climate Change 2007 Synthesis Report, A Report of th
             2007   Peter Bosch, et.al     Intergovernmental Panel on Climae Change
                                           Annex 12: INDICATOR-BASED ANALYSIS OF THE STATUS
0003483-                                   OF SHORTFIN MAKO SHARK IN THE NORTH PACIFIC OCEAN
0003515             ISC Shark Working      REPORT OF THE SHARK WORKING GROUP, July 15-20, 2015,
             2015   Group.                 Kona, Hawaii
0003468-            Simon Kin-Fung Chan, A Comprehensive Overview of the Population and Conservation Status
0003482      2007   et al.                 of Sea Turtles in China
                                           Status of the U.S.West Coast Fisheries for Highly Migratory Species
0003398-
                    Pacific Fishery        Through 2014, Stock Assessment and Fishery Evaluation, January
0003467
             2015   Management Council 2016

                    Loggerhead Biological
0003168-            Review Team, Therese
0003397             A. Conant, Peter H.    LOGGERHEAD SEA TURTLE (CARETTA CARETTA) 2009
                    Dutton, Tomoharu       STATUS REVIEW UNDER THE U.S. ENDANGERED SPECIES
             2009   Eguchi, et al.         ACT August 2009
0003155-                                   Nesting beach management in Japan to conserve eggs and pre-
0003167      2010   Yoshimasa Matsuzawa emergent hatchlings of the north Pacific loggerhead sea turtle
0003147-                                   Nesting beach management in Japan to conserve eggs and pre-
0003154      2008   Yoshimasa Matsuzawa emergent hatchlings of the north Pacific loggerhead sea turtle
                    Jacquelynne King       Report of the Study Group on Fisheries and Ecosystem Responses to
   0002978
             2005                          Recent Regime Shifts
                    James V. Carretta and October 2006, Marine Mammal Bycatch and Estimated Mortality in
   0002962
             2005   Lyle Enriguez          California Commercial Fisheris During 2005
                    Tim Smith, Michael     Utility of Cetacean and Seabird Sighting Surveys Conducted During
   0002920
             1988   Payne, et al.          Fishery Surveys
                                           Handbook of North American Birds, Volume 1, Loons Through
   0002917
             1962   Ralph S. Palmer        Flamingos
0002906-            Nathan J. Mantua,      A Pacific Interdecadal Climate Oscillation with Impacts on Salmon
0002916      1997   Steven R. Hare, et al. Production
                                           NATIONAL MARINE FISHERIES SERVICE INSTRUCTION 02-
                                           238-01 , JANUARY 27, 2012, Protected Resources Management
0002864-                                   Process for Distinguishing Serious from Non-Serious Injury of Marine
0002905                                    Mammals, Guidelines for Distinguishing Serious from Non-Serious
                                           Injury of Marine Mammals Pursuant to the Marine Mammal Protection
             2012   Jim Lecky, NMFS        Act
              Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 10 of 25


                      Tomoharu
                      Eguchi,Jeffrey A.
0002855-
                      Seminoff,
0002863
                      Robin A. LeRoux, et       Abundance and survival rates of green turtles in an urban
             2010     al.                       environment: coexistence of humans and an endangered species
                      United States District
                                                U.S. District Court Central District of California, Civil Minutes -
   0030463 11/7/2018 Court Central District
                                                General, Case No. 2:17-cv-05146-RGK-JEM, Oceana, Inc. v. Ross
                      of California
0030431-              Ashley J. Remillard,      Comment Letter regarding Pacific Fishery Management Council's
           12/14/2015
0030462               Nossaman LLP              Adoption to Hard Caps for the Drift Gillnet Fishery
                                                Letter to Barry Thom, National Marine Fisheries Service, Re: Council
                       Charles A. Tracy,
0030429-                                        Deeming of Proposed Regulations to Implement Hard Caps for the
            12/23/2016 Pacific Fishery
0030430                                         California Thresher Shark/Swordfish Drift Gillnet Fishery Re:
                       Management Council
                                                deeming DGN hard cap regs attached regs
                                                Attached regulations - Proposed Regulations to Implement Hard Caps
0030426-
                                                for the California Thresher Shark/Swordfish Drift Gillnet Fishery Re:
0030428
                                                deeming DGN hard cap regs attached regs
                       Eileen Sobeck,
0030424-                                        Letter to Michelle Horeczko, California Department of Fish and Game
            08/14/2015 National Marine
0030425                                         regarding Pacific Offshore Cetacean Take Reduction
                       Fisheries Service
                       United States District
0030416-                                        U.S. District Court Central District of California, Civil Minutes -
            10/24/2018 Court Central District
0030423                                         General, Case No. 2:17-cv-05146-RGK-JEM, Oceana, Inc. v. Ross
                       of California

                       National Marine          Regulatory Impact Review and Initial Regulatory Flexibility Analysis
0030402-
            08/26/2016 Fisheries, West Coast    for the Protected Species Hard Caps for the California/Oregon Large-
0030415
                       Region                   Mesh Drift Gillnet Fishery Proposed Rule, RIN 0648-BG23

                      National Marine
                                                Initial Regulatory Flexibility Analysis Clearance signed by Abigail
   0030401 08/26/2016 Fisheries, West Coast
                                                Harley
                      Region
                      National Marine
   0030400 08/26/2016 Fisheries, West Coast     Regulatory Impact Review Clearance signed by Abigail Harley
                      Region
                                                Request for Extension of Comment Period re: Proposed Rule,
0030397-                 Ashley J. Remillard,
            10/21/2016                          "Protected Species Hard Caps for the California/Oregon Large Mesh
0030399                  Nossaman LLP
                                                Drift Gillnet Fishery," NOAA-NMFS-2016-0123
                      Department of
                      Commerce, National
0030311-              Marine Fisheries          Preliminary Draft Environmental Assessment Drift Gillnet Hard Caps
           8//18/2015
0030396               Service, West Coast       and Monitoring Alternatives
                      Region, Long Beach,
                      California

                      National Marine           Overview of National Marine Fisheries Service Documents Sumitted
   0030310 08/18/2015 Fisheries, West Coast     for PFMC Agenda Item G.2. Highly Migratory Species Management:
                      Region                    Swordfish Management and Monitoring Plan Hard Caps

                       United States District
0030303-
            01/08/2020 Court Central District   Oceana, Inc. v. Ross, Civil Minutes - General
0030309
                       of California
            Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 11 of 25


                                               Federal Register/Proposed Rule Fisheries off West Coast States;
0030468-                                       Highly Migratory Fisheries; California Drift Gillnet Fishery; Protected
           10/13/2016
0030471                                        Species Hard Caps for the California/Oregon Large-Mesh Drift Gillnet
                                               Fishery


0030295-
           03/01/2014                          Agenda Item K.5.c, Supplemental Public Comment 3
0030302
0030233-                                       Agenda Item K.5.c, Supplemental Public Comment 3 (Electronic
           03/01/2014
0030294                                        version)
                      Teri Shore,Program
0030220-
           03/12/2014 Director, Turtle Island Agenda Item K.5.c, Supplemental Public Comment PowerPoint 3
0030232
                      Restoration Network
0030201-                                      Agenda Item K.5.c, Supplemental Public Comment PowerPoint 2,
           03/01/2014 Ben Enticknap, Oceana
0030219                                       California's Drift Gillnet Swordfish Fishery
0030193-                                      Agenda Item K.5.c, Supplemental Public Comment PowerPoint,
           03/01/2014
0030201                                       California Drift Gillnet Swordfish Fishery
0025251-                                      Agenda Item K.5.c, Public Comment (Electronic Only with
0025254,                                      Signatures) Lettera to/from Assemblyman Stone and State Assembly
           03/01/2014
0025255-                                      Members / Federal Agencies Related to marine Conservation and
0030192                                       California Drift Gillnet Fishery
                                              Agenda Item K.5.b, Supplemental NMFS Report 2, National Marine
0025245-
           03/01/2014                         Fisheries Service Report Pacific Offshore Take Reduction Team
0025250
                                              Recommendations and Implementation Plan
                                              HIGHLY MIGRATORY SPECIES ADVISORY SUBPANEL
0025243-
           03/01/2014                         REPORT ON DRIFT GILLNET MONITORING, MANAGEMENT,
0025244
                                              AND ALTERNATIVE GEAR REPORT
0025228-                                      Agenda Item K.5.b, Highly Migratory Species Management Team
           03/01/2014
0025242                                       Report On Drift Gillnet Management
0025220-                                       Agenda Item K.5.a Supplemental Attachment 2, Southwest Fisheries
           03/01/2014
0025227                                        Science Center Turtle Island Restoration Network Response
                                               Agenda Item K.1.c NMFS SWFSC Report, Southwest Fisheries
0025218-
           03/01/2014                          Science Center Report on Recent Research Relevant to the U.S. West
0025219
                                               Coast Hightly Migratory Species Fisheries
0025215-                                       Agenda Item K.1.b NMFS Report, NMFS Highly Migratory Species
              03/2014
0025217                                        Regulatory Report
                                               Agenda Item J.2.b Supplemental Public Comment 2, Letter to Phil
                      Ben Enticknap and
0025186-                                       Anderson, Pacific Fishery Management Council and Barry Thom,
           09/01/2017 Geoffrey Shester,
0026214                                        Regional Administrator, National Marine Fisheries Service Re:
                      Ph.D., Oceana
                                               Agenda Item J.2 Swordfish Management Project Planning
0025172-              Geoffrey Shester,        Agenda Item J.2.b Supplemental Public Presentation 2, Swordfish
0025185    09/01/2017 Ph.D., Oceana            Management and Monitoring
                      Jason Blackford,
0025167-
                      Monterey County          Agenda Item J.2.b Public Comment. Email to Pacific Fishery
0025171
           09/01/2017 Resident                 Management Council regarding Fish gill nets (sp?)
                      William W. Stelle, Jr.   Memorandum for Eileen Sobeck Subject: Notice of Proposed
                      Regional                 Regulations to Implement Pacific Fishery Management Council
0025165-
                      Administrator,           Recommendations Regarding the use of Protected Species Hard Caps
0025166
                      National Marine          in the California/Oregon Large-Mesh Drift Gillnet Fishery; RIN 0648-
           08/22/2016 Fisheries Service        BG23 - Issues Advisory
            Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 12 of 25


0025163-              The Nature
0025164    11/01/2014 Conservancy             Agenda Item I.4.c Supplemental Public Comment 8 (Electronic Only)
0025154-
0025162    11/01/2014                         Agenda Item I.4.c Supplemental Public Comment 7 (Electronic Only)
0025144-
0025153    11/01/2014 Ben Enticknap, Oceana Agenda Item I.4.c Supplemental Public Comment 6 (Electronic Only)
                                             Agenda Item I.4.c Supplemental Public Comment 5 (Electronic Only)
0025129-                                     Public comment letter to Dorothy M. Lowman, Pacific Fishery
0025143                                      Management Council re: Agenda item I.4 - Drift Gillnet Hard Caps
            11/2014 Jonathan Gonzalez        and Other Priorities for 2015-2016
                                             Agenda Item I.4.c Supplemental Comment 3 Letter to Dorothy
0025125-
                      Chad Hendrickson,      Lowman, Pacific Fishery Management Council re: Agenda Item I.4
0025128
            11/2014 The Hess Collection      Drift Gillnet Hard Caps and Other Priorities
                                             Agenda Item I.4.c Supplemental Public Comment 2 (Full Version
0024795-
                                             Electronic Only) Email to Pacific Fishery Management Council,
0025124
            11/2014 Barbara Burghart         Subject: Protect Marlin from Drift Nets - Agenda item I-4
                                             Agenda Item I.4.c Public Comment, Letter to Dorothy Lowman, Chair
0024758-              Ricardo Heredia,       Pacific Fishery Management Council, RE: Agenda Item I.4 Drift
0024794               Alchemy Cultural Fare Gillnet Hard Caps and Other Priorities
           11/00/2014 & Cocktails
                      Washington
0024754-
           11/01/2014 Department of Fish     Agenda Item I.4.b Supplemental WDFW Report
0024757
                      and Wildlife
                                             Letter to Dorothy M. Lowman, PFMC providing information pertinent
                                             to the Pacific Fishery Management Council's (Council) recent motion
                                             to consider adopting a range of alternatives and a preliminary proposed
0024740-              William W. Stelle, Jr,
           11/01/2014                        alternative (PP A) for managing the California large mesh drift gillnet
0024753               NMFS
                                             (DGN) fishery to reduce bycatch through the imposition of annual hard
                                             "caps" on serious injury/mortality of protected marine mammals and
                                             sea turtles.
                                             Agenda Item I.4.b, Supplemental HMSMT Report, Highly Migratory
0024738-                                     Species Management Team Report On Workload Planning For Other
           11/01/2014 PFMC
0024739                                      Priorities Noted For 2015-2016 Fisheries.

                                              Agenda Item I.4.b, Supplemental HMSAS Report, Highly Migratory
0024736-                                      Species Advisory Subpanel Report On Drift Gillnet Hard Caps And
           11/01/2014 PFMC
0024737                                       Other Adopted Priorities For 2015‐2016 Fisheries

                                              Agenda Item I.4.a,Attachment, Range of Alternatives For Protected
                                              Species Hard Caps, Finfish Bycatch Reduction, and Enhanced
0024717-
           11/01/2014 PFMC                    Monitoring In the California Large Mesh Drift Gillnet Fishery Adopted
0024725
                                              at the September 2014 Council Meeting

0024715-                                      Agenda Item I.4, Situation Summary, Drift Gillnet Hard Caps and
           11/01/2014 PFMC
0024716                                       Other Priorities for 2015-2016 Fisheries
                                              Agenda Item I.2.d, Supplemental Motion In Writing, Provide Guidance
0024713-                                      on Potential Changes in the Boundaries and Timing of the Pacific
           03/01/2013 PFMC
0024714                                       Leatherback Turtle Conservation Area and Incidental Sea Turtle Take
                                              Limits for the Drift Gillnet Fishery.
              Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 13 of 25


                        Seth Atkinson, Oceans Agenda Item I.2.c, Supplemental Public Comment 2, Letter to Dan
0024710-
             03/01/2013 Program Attorney,     Wolford, PFMC Re: Agenda Item I.2, Potential Changes to Pacific
0024712
                        NRDC                  Leatherback Conservation Area and Take Limits (26FEB2013)

                                               Agenda Item I.2.c, Supplemental Public Comment 5, Letter to Pacific
0024708-                Captain John Harder,
             03/01/2013                        Fisheries Management Council re: Swordfish Management report on
0024709                 F/V Ocean Joy
                                               potential changes to the Turtle Conservation area and take limits.

                      Steve McGrath,
                                              Agenda Item I.2.c, Supplemental Public Comment 4, Letter to Dan
                      California Association
   0024707 03/01/2013                         Wolford, PFMC and Rod McInnis, NMFS Re: Proposed Changes to
                      of Harbor Masters and
                                              the Pacific Leatherback Turtle Conservation Area
                      Port Captains, Inc.
                                              Agenda Item I.2.c, Supplemental Public Comment 3, Long-term
0024692-              Ricardo F. Tapilatu,
           03/01/2013                         decline of the western Pacific leatherback, Dermochelys coriacea: a
0024706               Peter H. Dutton, et al.
                                              globally important sea turtle population
0024678-                                      Agenda Item I.2.c, Supplemental Public Comment PowerPoint
           03/01/2013 Oceana
0024691                                       (Oceana) Driftnet Swordfish Fishery
                      Ben Enticknap,
0024278-              Oceana, Teri Shore,     Agenda Item I.2.c, Public Comment, Letter to Eric Schwaab, NMFS
           03/01/2013
0024677               TIRN, Catherine         RE: West Coast Swordfish Fishery (21OCT2011)
                      Kilduff CBD
                                              Agenda Item I.2.b, Supplemental HMSMT Report 3, Highly Migratory
0024276-
           03/01/2013 PFMC                    Sepcies Management Team Discussion of Pacific Leatherback
0024277
                                              Conservation Area Alternatives
                                              Agenda Item I.2.b, Supplemental HMSAS Report, Highly Migratory
0024274-
           03/01/2013 PFMC                    Species Advisory Subpanel Report Potential Changes to the Pacific
0024275
                                              Leatherback Conservation Area
                                              Agenda Item I.2.b NMFS Report, Status of Biological Opinion for the
   0024273 03/01/2013 NMFS
                                              Drift Gillnet Fishery and Marine Mammal Protection Act Permit
0024269-                                      Agenda Item I.2.a, Attachment 1, Pacfin Landings Data Relevant to
           03/01/2013 Kit Dahl, PFMC
0024272                                       Proposed Pacific Leatherback Conservation Area Modification
0024267-                                       Agenda Item I.2, Situation Summary, Swordfish Management Report
             03/01/2013 PFMC
0024268                                        on Potential Changes to the Turtle Conservation Area and Take Limits

                                               Agenda Item I.4, Attachment 1, Federal Register, NOAA, 50 CFR Part
                                               660 [Docket No. 200204-0041] RIN 0648-BJ58, Fisheries off West
0024730-
             03/01/2020                        Coast States; Highly Migratory Fisheries' California Drift Gillnet
0024735
                                               Fishery; Protected Species Hard Caps for the California/Oregon Large-
                                               Mesh Drift Gillnet Fishery, NMFS Final rule; request for comments.

                                               Agenda Item I.4.a, Supplemental HMSMT Report 1, Highly Migratory
   0024729 03/01/2020 PFMC                     Species Management Team Report on Drift Gillnet Fishery Hard Caps
                                               Update
                                               Agenda Item I.4.a, Supplemental HMSAS Report 1, Highly Migratory
   0024728 03/01/2020 PFMC                     Species Advisory Subpanel Report on Drift Gillnet Fishery Hard Caps
                                               Update
0024726-                                       Agenda Item I.4.a, NMFS Report 1, National Marine Fisheries Report
             03/01/2020 NMFS
0024727                                        on Drift Gillnet Hard Caps
                                               Agenda Item H.4.c, Supplemental Public Comment 7 (Electronic
0024250-
             03/01/2015 TIRN                   Only) Time to Transition Away from Drift Gill Nets, Turtle Island
0024266
                                               Restoration Network
            Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 14 of 25


                                               Printed version of Agenda Item H.4.c, Supplemental Public Comment
0024248-                Paige Berube, Jennifer
           03/01/2015                          3 , Exploring management scenarios to revitalize the California
0024249                 Couture, et al.
                                               commerical swordfish fishery
0024246-
           03/01/2015 Jonathan Gonzales       Agenda Item H.4.c. - Gonzales comments
0024247
                                             Agenda Item H. 4. c, Supplemental Public Comment 5 Letter to
0024230-                                     Dorothy Lowman, PFMC Re: Agenda Item H.4 - Drift Gillnet
           03/01/2015 Jonathan Gonzales
0024245                                      Management and Monitoring Plan Including Final Action on Hard
                                             Caps (March 11, 2015)
                                             Agenda Item H.4.c, Supplemental Public Comment 3 , Exploring
0024218-              Paige Berube, Jennifer
           03/01/2015                        management scenarios to revitalize the California commerical
0024229               Couture, et al.
                                             swordfish fishery
0024098-                Ricardo               Agenda Item H.4.c, Supplemental Public Comment (Full Version
           03/01/2015
0024217                 Heredia,Alchemy       Electronic Only) Letter to Dorothy Lowman, PFMC Re: Drift Gillnets
0023555-                                      Agenda Item H.4.c, Public Comment,(Full Version ELECTRONIC
           03/01/2015 Lawrence Rosin
0024097                                       ONLY) Email ,PFMC Comments re: No Gillnets
                                              Agenda Item H.4.b, Supplemental SSC Report, Scientific and
                                              Statistical Committee Report onDrift Gillnet Management and
   0023554 03/01/2015 PFMC                    Monitoring Plan
                                              Including Final Action on Hard Caps

                                              Agenda Item H.4.b, Supplemental NMFS Report 2, National Marine
   0023553 03/01/2015 NMFS
                                              Fisheries Service Report
                                          Agenda Item H.4.b, Supplemental NMFS Report 2, Letter to The
0023551-
           03/01/2015 Robert Turner, NMFS Honorable Marc Levine, Californa State Assembly, 10th District
0023552
                                          regarding the use of large-mesh drift gillnets off the coast of California

                                              Agenda Item H.4.b, Supplemental HMSMT Report 2, Highly
0023545-                                      Migratory Species Management Team Report on Drift Gillnet
           03/01/2015 PFMC
0023550                                       Management and Monitoring Plan Incuding Final Action on Hard Caps


                                              Agenda Item H.4.b, Supplemental HMSAS Report, Highly Migratory
0023543-
           03/01/2015 PFMC                    Species Advisory Subpanel Report on Drift Gillnet Management and
0023544
                                              Monitoring Plan Including Final Action on Hard Caps

                                              Agenda Item H.4.b, Supplemental CDFW Report, California
0023539-
           03/01/2015 CDFW                    Department of Fish and Wildlife Report on California Drift Gillnet
0023542
                                              Fishery Management and Monitoring Plan
                                              Agenda Item H.4.b, HMSMT Report, Highly Migratory Species
0023516-                                      Management Team Report on Proposed California Drift Gillnet
           03/01/2015 HMSMT
0023538                                       Fishery Management and Monitoring Plan Including Management
                                              Alternatives
0023514-                                      Agenda Item H.4, Situation Summary Drift Gillnet Management and
           03/01/2014 PFMC
0023515                                       Monitoring Plan Including Final Action on Hard Caps
                                              Agenda Item G.4.c, Supplemental Public Comment 9, (Oceana
0023498-                Geoff Shester, Ben
           09/01/2014                         PowerPoint) September 2014, Comprehensive Drift Gillnet Bycatch
0023513                 Enticknap, Oceana
                                              Reduction
            Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 15 of 25


                                               Agenda Item G.4.c, Supplemental Public Comment 8, (Gonzalez letter
0023482-              Jonathan Gonzalez,       and PowerPoint) , September 13, 2014, Letter to Dorothy Lowman,
           09/01/2014
0023497               EatUSseafood.com         PFMC RE: Agenda Item G.4 - New or Routine Management Measures
                                               for 2015-2016 Fisheries
                      Sam Farr and Jared
                                               Agenda Item G.4.c, Supplemental Public Comment 2, Letter to
                      Huffman, Congress of
0023444-                                       Dorothy Lowman, PFMC and William Stelle, NMFS regarding the
           09/01/2014 the United States,
0023481                                        California drift gillnet fishery.
                      House of
                      Representatives
                      Pete Dupuy,              Agenda Item G.4.c, Public Comment, Letter to Dorothy Lowman,
0023429-
           09/01/2014 Fisherman, Ocean         PFMC regarding a shallowset longline commercial fishing permit
0023442
                      Pacific Seafood          inside and outside the U.S. EEZ. (August 12,2014)
                      Dr. Lisa T. Balance      Agenda Item G.4.b, Supplemental NMFS PowerPoint 2, Potential
0023410-
           09/01/2014 and Dr. Jeff E. Moore,   Biological Removal Management Framework under the Marine
0023428
                      SWFSC La Jolla, CA       Mammal Protection Act
0023394-                                       Agenda Item G.4.b, Supplemental NMFS PowerPoint 1, Requirements
           09/01/2014 Penny Ruvelas, NMFS
0023409                                        of the ESA and MMPA on Federally Managed Fisheries

0023381-                Stephen M. Stohs,      Agenda Item G.4.b, Supplemental HMSMT PowerPoint 2, Bootstrap
           09/01/2014
0023393                 SWFSC                  Analysis of Drift Gillnet Fishery Operation under Hard Caps

                                               Agenda Item G.4.b, HMSMT Report 3, Highly Migratory Species
0023370-                                       Management Team Report on Routine Management Measures to
           09/01/2014 HMSMT
0223380                                        Establish Hard Caps in the Drift Gillnet Fishery

                                            Agenda Item G.4.b, Supplemental HMSAS Report. Highly Migratory
0022367-
           09/01/2014 HMSMT                 Species Advisory Subpanel Report on New Routine Management
0023369
                                            Measures for 2015-2016 Fisheries
0023346-                                    Agenda Item G.3.c, Supplemental Public Comment, Letter to Dorothy
           09/01/2014 Chuck Janisse,
023366                                      Lowman, PFMC regarding
0023344-              Jason Scratwieser,    Agenda Item G.2.b, Supplemental Public Comment 8, RE:Agenda
           09/01/2014
0023345               IGFA                  item G.2 - Swordfish Management Plan and Hard Caps
0023321-                                    Agenda Item G.2.b, Supplemental Public Comment 7,(Electronic
           09/01/2015 Dr. Doug Karpa, TIRN
0023343                                     Only) 1) Support CDFW hard caps, 2) Transition to cleaner gear
0023312-              Jackie Dragon,        Agenda Item G.2.b, Supplemental Public Comment 6, RE: Agenda
           09/01/2015
0023320               Greenpeace            Item G.2 - Swordfish Management Plan and Hard Caps EPA
                                            Agenda Item G.2.b, Supplemental Public Comment 5,(Electronic
                                            Only) California Drift Gillnet Swordfish Fishery, Hard Caps,
0023298-              Ben Enticknap and
           09/01/2015                       Monitoring, Performance Objectives and Transition Plan, Agenda Item
0023311               Geoff Shester, Oceana
                                            G.2
                                            Pacific Fishery Management Council, September 2015
                                            Agenda Item G.2.b, Supplemental Public Comment 4, (Electronic
0030484-              Jonathan Gozalez,
           09/01/2015                       Only) Swordfish Management and Monitoring Plan Hard Caps,
0030491               EatUSseafood.com
                                            Agenda Item G.2, Pacific Fishery Management Council
0023293-                                    Agenda Item G.2.b, Supplemental Public Comment 3, Wildly
           09/01/2015 NOAA
0023297                                     Unforgiving, Dangers of Drift Gillnets off the California Coast
0023252-                                    Agenda Item G.2.b, Supplemental Public Comment 2, End the Deadly
           09/01/2015 seaturtle.org
0023295                                     Driftnet Fishery Now!
                      Paul Shively and Tara Agenda Item G.2.b, Public Comment (Full Version Electronic Only)
0022528-
           09/01/2015 Brock, The Pew        Leter to Dorothy Lowman, PFMC, RE: Agenda Item G.2.- Swordfish
0023251
                      Charitable Trusts     Management Plan and Hard Caps FPA
            Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 16 of 25


                                          Agenda Item G.2.a, Supplemental SSC Report Scientific and Statistical
   0022527 09/01/2015 PFMC                Committee Report On Swordfish Management and Monitoring Plan
                                          Hardcaps
                                          Agenda Item G.2.a, REVISED Supplemental HMSMT Report, Highly
0022505-
           09/01/2015 PFMC                Migratory Species Management Team Report on Swordfish
0022506
                                          Management and Monitoring Plan Hardcaps
                                          Agenda Item G.2.a, Supplemental NMFS Report 5, Bootstrap Analysis
0022506-              Stephen M. Stohs,
           09/01/2015                     to Compare the Operation of the Drift Gillnet Fishery under Hard Caps
0022524               SWFSC
                                          Alternatives, August 19, 2015
                                          Agenda Item G.2.a, Supplemental NMFS Report 4, Letter to Michelle
                                          Horeczko, CDFG, subject: a cosigned letter on behalf of the Pacific
0022504-
           09/01/2015 Eileen Sobeck, NMFS Offshore Cetacean Take Reduction Team regarding the Pacific Fishery
0022505
                                          Management Council's proposed hard caps on marine mammal bycatch
                                          in the California drift gillnet fishery.

                                              Agenda Item G.2.a, Supplemental NMFS Report SUPPLEMENTAL
                                              NATIONAL MARINE FISHERIES SERVICE REPORT ON
   0022503 09/01/2015 NMFS
                                              SWORDFISH MANAGEMENT AND MONITORING PLAN
                                              HARDCAPS

                                               Agenda Item G.2.a, Supplemental NMFS Report 2, U.S. West Coast
0022473-                                       Swordfish Meeting May 11-12, 2015, Southwest Fisheries Science
           09/01/2015   NMFS
0022502                                        Center, Pacific Room, La Jolla, California, Key Outcomes
                                               Memorandum, Final - September 1, 2015
                                               Agenda Item G.2.a, Supplemental NMFS PowerPoint, Preliminary
0022472-                                       Draft Environmental, Assessment of Drift Gillnet Hard Caps
           09/01/2015   PFMC?
0022544                                        and Monitoring Alternatives, PFMC Meeting, Sacramento, CA,
                                               September 12, 2015
                                               Agenda Item G.2.a, Supplemental HMSAS Report, HIGHLY
0022452-                                       MIGRATORY SPECIES ADVISORY SUBPANEL REPORT ON
           09/01/2015   HMSAS
0022453                                        SWORDFISH
                                               MANAGEMENT AND MONITORING HARDCAPS
                                               Agenda Item G.2.a, Supplemental Congressional Letters, Letters to
0022441-
           09/01/2015   Congressional authors Dorothy Lowman, PFMC and William W. Stelle, Jr NMFS. Subject:
0022451
                                               Drift Gillnets
                                               Agenda Item G.2.a, Supplemental CDFW Report, CALIFORNIA
                        United States Senators
0022434-                                       DEPARTMENT OF FISH AND WILDLIFE REPORT ON
           09/01/2015   Feinstein, Boxer, and
0022440                                        SWORDFISH
                        Wyden
                                               MANAGEMENT AND MONITORING PLAN

                                              Agenda Item G.2.a, NMFS Report, Overview of National Marine
                                              Fisheries Service Documents Submitted for PFMC Agenda Item G.2.
0022230-
           09/01/2015 NMFS                    Highly Migratory Species Management: Swordfish Management and
0022433
                                              Monitoring Plan Hard Caps, August 18, 2015 Prepared by NMFS West
                                              Coast Region

                                             Agenda Item G.2.a, Marine Mammal Commission Report, Letter to
                      Rebecca J. Lent, Ph.D. Eileen Sobeck, NMFS subject: proposal from the Pacific Fishery
0022338-
           09/01/2015 Marine Mammal          Management Council (PFMC) to address marine mammal bycatch in
0022339
                      Commission             the California thresher shark/swordfish (≥ 14” mesh) drift gillnet
                                             (DGN) fishery
0022336-                                     Agenda Item G.2, Situation Summary, SWORDFISH
           09/01/2015 PFMC
0022337                                      MANAGEMENT AND MONITORING PLAN HARDCAPS
            Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 17 of 25


                                                Agenda Item G.2, Attachment 1, PACIFIC FISHERY
0022330-
           09/01/2015 PFMC                      MANAGEMENT COUNCIL, Pacific Coast Swordfish Fishery
0022335
                                                Management and Monitoring Plan DRAFT September 2015
                        Oceana and attached Agenda Item G.1.e, Supplemental Public Comment, (Full Version
0022073-                signatures of 23,984    Electronic Only) Letter to Eileen Sobeck and William Stelle, NMFS.
           09/01/2014
0022329                 residents of the United RE: Sperm Whale Regulations in the California Swordfish Drift
                        States                  Gillnet Fishery
                                                To: Eileen Sobeck, NMFS, CC: Richard Merrick, Donna Wieting, et
0022063-
           05/08/2015   Oceana                  al. RE: Pacific Fishery Management Council Proposed Hard Caps on
0022072
                                                Marine Mammal Bycatch in the Drift Gillnet Fishery.
                                                REGULATORY IMPACT REVIEW AND FINAL REGULATORY
   0022062 05/12/2017   Abigail Harley
                                                FLEXIBILITY ANALYSIS CLEARANCE
0022060-                                        Agenda Item E.3.b, Supplemental Public Comment 3, Time to Protect
           06/01/2015   Brandon Cole
0022061                                         Ocean Wildlife and Phase Out Destructive Fishing Gear
                                               Agenda Item E.3.b, Supplemental Public Comment 2, (Full Version
0021926-                Dana Roeber Murray,
           06/01/2015                          Electronic Only) Letter to Dorothy Lowman, PFMC, RE: Drift Gillnets
0022059                 Heal the Bay
                                               (please note Bates error beginning on page 47 of final attachment)

                                               Agenda Item E.3.b, Supplemental Public Comment PowerPoint 2
0021908-                                       (Electronic Only) Time to Transition Away from Drift Gill Nets,
           06/01/2015 TIRN
0021925                                        Turtle Island Restoration Network
                                               March 11, 2015
0021896-                Jonathan Gonzalez,     Agenda Item E.3.c., Supplemental Public Comment Powerpoint,
           06/01/2015
0021907                 EatUSseafood.com       Electronic Only, Includes Public Comment Letter
                                               Agenda Item E.3.b, Public Comment, (Full Version Electronic Only)
0021502-
           06/01/2015 Doug Karpa, TIRN         Letter to Dorothy Lowman, PFMC subject: drift gill nets in the
0021895
                                               swordfish and thresher shark fishery.
                                               Agenda Item E.3.a, Supplemental SSC Report, SCIENTIFIC AND
   0021501 06/01/2015 PFMC                     STATISTICAL COMMITTEE REPORT ON SWORDFISH
                                               MANAGEMENT AND MONITORING PLAN HARDCAPS
                                               Agenda Item E.3.a, Supplemental NMFS Report 2, NATIONAL
   0021500 06/01/2015 NMFS                     MARINE FISHERIES SERVICE REPORT ON THE U.S. WEST
                                               COAST SWORDFISH FISHERIES MEETING
                                               Agenda Item E.3.a, Supplemental HMSMT Report 2, HIGHLY
0021493-                                       MIGRATORY SPECIES MANAGEMENT TEAM REPORT ON
           06/01/2015 HMSMT
0021499                                        SWORDFISH MANAGEMENT AND MONITORING PLAN
                                               HARDCAPS
                                               Agenda Item E.3.a,Supplemental HMSAS Report, HIGHLY
                                               MIGRATORY SPECIES ADVISORY SUBPANEL REPORT ON
   0021492 06/01/2015 HMSAS
                                               SWORDFISH
                                               MANAGEMENT AND MONITORING PLAN HARDCAPS
                                               Agenda Item E.3.a, NMFS Report, To Eileen Sobeck, NMFS RE:
                      Pacific Offshore
0021482-                                       Pacific Fishery Management Council Proposed Hard Caps on Marine
           06/01/2015 Cetacean Take
0021491                                        Mammal
                      Reduction Team
                                               Bycatch in the Drift Gillnet Fishery
                                               Agenda Item E.3.a, HMSMT Report, HIGHLY MIGRATORY
0021455-                                       SPECIES MANAGEMENT TEAM REPORT ON SWORDFISH
           06/01/2015 HMSMT
0021481                                        FISHERY MANAGEMENT AND MONITORING PLAN
                                               INCLUDING MANAGEMENT ALTERNATIVES
0021453-                                       Agenda Item E.3, Situation Summary, SWORDFISH
           06/01/2015 PFMC
0021454                                        MANAGEMENT AND MONITORING PLAN HARDCAPS
            Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 18 of 25


                                             Agenda Item E.2.c, Supplemental Public Comment 3 (Full Version
0021300-              Melissa Stevens, The   Electronic Only), Letter to Dorothy Lowman, PFMC, RE: Agenda
           06/01/2014
0021452               Nature Conservancy     Item E.2 – Drift Gillnet Fishery Transition Issues

                                            Agenda Item E.2.c
                                            Supplemental Public Comment 2 (Full Version
                      seaturtle.org
0021179-                                    Electronic Only), Letter to Dorothy Lowman, Re: Calfornia Drift
           06/01/2014 Turtle Island
0211299                                     Gillnet Fishery Opens Withou Protections for Endangered Sperm
                      Restoration Network
                                            Whales - NMFS fails to act on PFMC March 2014 Decision to Extend
                                            Emergency Sperm Whale Regulation
                                            Agenda Item E.2.c, Supplemental Public Comment PowerPoint 2,
0021158-                                    Transitioning from Drift Gillnets toward a Clean West Coast
           06/01/2014 Geoff Shester, Oceana
0021178                                     Swordfish Fishery

                                             Agenda Item E.2.c. Supplemental Public Comment Powerpoing,
0030473-              Jonathan Gonzales,
           06/01/2014                        California Drift Gillnet Sword Fishery, A Pragmatic Approach to
0030483               EatUSseafood.com
                                             Understanding & Managing a Complicated Fishery
0021152-                                     Agenda Item E.2.c., Supplemental Public Comment 4, Letter to
           06/01/2014 Susan Feniger
0021157                                      Dorothy Lowman, PFMC Subject: Drift gillnets
                      Daniel T. Emerson,     Agenda Item E.2.c, Public Comment (Full Document Electronic Only)
0021080-
           06/01/2014 Light & Motion         Letter to Dorothy Lowman, PFMC RE: Agenda Item E.2 - Highly
0021151
                      Industries             Migratory Species, Drift Gillnet Transition Issues
                                             Agenda Item E.2.b, Supplemental HMSMT Report, HIGHLY
0021061-
           06/01/2014 HMSMT                  MIGRATORY SPECIES MANAGEMENT TEAM REPORT ON
0021079
                                             DRIFT GILLNET FISHERY TRANSITION ISSUES
                                             Agenda Item E.2.b, NMFS PRD Report, NMFS WEST COAST
0021058-
           06/01/2014 NMFS                   REGION – PROTECTED RESOURCES DIVISION REPORT ON
0021060
                                             CETACEAN AND SEA TURTLE PROTECTIONS
                                             Agenda Item E2.b, HMSMT Report, HIGHLY MIGRATORY
0021055-
           06/01/2014 HMSMT                  SPECIES MANAGEMENT TEAM REPORT DRIFT GILLNET
0021057
                                             TRANSITION ISSUES
0201052-                                     Agenda Item E.2, Situation Summary, DRIFT GILLNET FISHERY
           06/01/2014 PFMC
0201054                                      TRANSITION ISSUES
                        NOAA Office of
   0201051 05/31/2017                        Certification of Attorney Review
                        General Counsel

                                             Memorandum for Samuel D. Rauch, III Subject: Negative
                                             Determination on the Pacific Fishery Management Council's Proposed
0020137-
           05/26/2017 Barry Thom, NMFS       Regulations to Establish Protected Species Hard Caps for the
0020150
                                             California/Oregon Large-Mesh Drift Gillnet Fishery and Withdrawal
                                             fo Proposed Rule; RIN 0648-BG23 - Decision Memorandum

0021016-              Tara Brock and Geoff   Letter to Barry Thom, NMFS and Phil Anderson, PFMC RE: Agenda
           02/21/2020
0021036               Shester, Oceana        Items I.4 - Drift Gillnet Fishery Hard Caps Update
0021013-              Annalisa Batanides     Letter to Phil Anderson, PFMC RE: Agenda Items I.4 - Drift Gillnet
           02/21/2020
0021015               Tuel, TIRN             Fishery Hard Caps Update
                                             For Official Use Only-Pre-decisional Deliberative Information-Not
                                             for Public Release
0021004-                Katherine Cheney,
           06/01/2017                        ROLL OUT PLAN FOR Notice to Withdraw Proposed Rule to
0021012                 NOAA Fisheries
                                             Establish Protected Species Hard Caps for the California/Oregon Large-
                                             Mesh Drift Gillnet Fishery (0648-BG23)
            Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 19 of 25


                                                 Letter to Patty Snow, Department of Land Conservation &
                                                 Development, Subject: Proposed regulations for the Pacific
0021002-                William W. Stelle, Jr,
           08/11/2016                            Managments Council's September 2015 recommendation that NMFS
0021003                 NMFS
                                                 implement hard caps on protected species for the California/Oregon
                                                 large-mesh drift gillnet fishery

                                                 Letter to Michelle Jesperson, California Coastal Commission, Subject:
0021000-              William W. Stelle, Jr,     Proposed regulations for the Pacific Managments Council's September
           08/11/2016
0021001               NMFS                       2015 recommendation that NMFS implement hard caps on protected
                                                 species for the California/Oregon large-mesh drift gillnet fishery

                                                 For Official Use Only-Pre-decisional Deliberative Information-Not
                                                 for Public Release
0020997-                Katherine Cheney,
           10/12/2016                            ROLL OUT PLAN FOR Proposed Rule to Implement Protected
0020999                 NOAA Fisheries
                                                 Species Hard Caps in the California/Oregon Large-Mesh Drift Gillnet
                                                 Fishery
                                                 Final Regulatory Impact Review and Final Regulatory Flexibility
                                                 Analysis for the Protected Species Hard Caps for the
0020974-
           01/01/2020 NMFS                       California/Oregon Large-Mesh Drift Gillnet Fishery Final Rule, RIN
0020996
                                                 0648-BJ58 National Marine Fisheries Service, West Coast Region

                                                 For Official Use Only - Pre-decisional Deliberative Information-Not
                                                 for Public Release
0020969-                                         ROLL OUT PLAN FOR Final Rule; Fisheries off West Coast States;
                        NMFS
0020973                                          Highly Migratory Fisheries; California Drift Gillnet Fishery; Protected
                                                 Species Hard Caps for the California/Oregon Large-Mesh Drift Gillnet
                                                 Fishery
                                                 Finding of No Significant Impact for Strict Limits (Hard Caps) for
0020964-
           01/27/2020 Barry Thom, NMFS           Protected Species in the California/Oregon Large-Mesh Drift Gillnet
0020968
                                                 (DGN) Fishery

                                                 BILLING CODE 3510-22-P
                                                 DEPARTMENT OF COMMERCE National Oceanic and Atmospheric
                                                 Administration, 50 CFR Part 660, [Docket No. 200204-0041]
                                                 RIN 0648-BJ58 X, Fisheries off West Coast States; Highly Migratory
0020941-
           01/00/2020 NMFS                       Fisheries; California Drift Gillnet Fishery; Protected Species Hard
0020963
                                                 Caps for the California/Oregon Large-Mesh Drift Gillnet Fishery
                                                 AGENCY: National Marine Fisheries Service (NMFS), National
                                                 Oceanic and Atmospheric Administration (NOAA), Commerce.
                                                 ACTION: Final rule; request for comments.

                                                 Final Regulatory Impact Review and
                                                 Final Regulatory Flexibility Analysis for the
0020920-
           02/07/2020 NMFS                       Protected Species Hard Caps for the California/Oregon
0020940
                                                 Large-Mesh Drift Gillnet Fishery Proposed Rule, RIN 0648-BG23
                                                 National Marine Fisheries Service, West Coast Region
                                                 FINAL ENVIRONMENTAL ASSESSMENT, Strict Limits (Hard
0020805-
           06/01/2017 NMFS                       Caps) for Protected Species in the California/Oregon Large-Mesh Drift
0020919
                                                 Gillnet Fishery
                                                 FINAL ENVIRONMENTAL ASSESSMENT, Strict Limits (Hard
0020709-
           06/01/2017 NMFS                       Caps) for Protected Species in the California/Oregon Large-Mesh Drift
0020814
                                                 Gillnet Fishery
              Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 20 of 25


                      Kathryn Kempton,
                      Office of General         Certification of Attorney Review, Final Rule to Implement Hard Caps
   0020708 01/30/2020
                      Counsel, Southwest        in the California/Oregon Large-Mesh Drift Gillnet Fishery
                      Section
0020698-                                        Letter to the Honorable Dianne Feinstein, U.S. Senate, Subject: Use of
           10/23/2015 Eileen Sobeck, NMFS
0020707                                         drift Gillnets in the West Coast swordfhish fishery
                                                BG23, Final Listing document, PLANNED PUBLICATION: Proposed
   0020697 likely 2016 NMFS
                                                Rule – September 2016 Final Rule – November 2016
0020671-                 William W. Fox, Jr.    Agenda Item B.3.c, Supplemental Public Comment 2, Letter to Dan
            09/07/2016
0020696                  WWF                    Wolford, PFMC
                                                Agenda Item B.3.c, Supplemental Public Comment 6 (SeaTurtles.Org
0020653-                 Teri Shore,
            03/01/2012                          PowerPoint) Protecting Marine Species in the West Coast Swordfish
0020670                  SeaTurtles.org
                                                and Shark Fishery Critically Endangered!

0020642-                 Geoff Shester, Ph.D.   Agenda Item B.3.c, Supplemental Public Comment 5 (Oceana
            03/01/2012
0020652                  Oceana                 PowerPoint) A New Direction for the West Coast Swordfish Fishery
                                             Agenda Item B.3.c, Supplemental Public Comment 4, Letter to Dan
0020640-              William Yates, City of
            03/01/2012                       Wolford, PFMC, RE: Agenda Item B-3 - Future Swordfish
0020641               Morro Bay
                                             Management Recommendations
                      Jerry Schubel, Kim     Agenda Item B.3.c, Supplemental Public Comment 3. Letter to Dan
   0020639 03/01/2012 Thompson, Aquarium Wolford, PFMC Subject: West Coast swordfish fishery
                      of the Pacific         (B3c_SUP_PC_3_MAR2012)

                       John Harder-             Agenda Item B.3.c, Public Comments, TO: Pacific Fisheries
0020578-               Californian Albacore     Management Council (PFMC) Chairman Mr. Dan Wolford and council
            03/01/2012
0020638                Troll Fisherman/         members Re: Swordfish Management Data Report and Future
                       owner f/v “Ocean Joy”    Management Recommendations

                                                Agenda Item B.3.b, Supplemental HMSMT Report 2, HIGHLY
0020573-
            03/01/2012 HMSMT                    MIGRATORY SPECIES MANAGEMENT TEAM REPORT ON
0020577
                                                WEST COAST SWORDFISH MANAGEMENT
                                                Agenda Item B.3.b, Supplemental HMSMT Report, HIGHLY
0020547-                                        MIGRATORY SPECIES MANAGEMENT TEAM SWORDFISH
            03/01/2012 HMSMT
0020572                                         MANAGEMENT DATA REPORT AND FUTURE MANAGEMENT
                                                RECOMMENDATIONS
0020524-                                        Agenda Item B.3.b, Supplemental HMSMT PowerPoint, Protected
            03/01/2012 NMFS
0020546                                         Resources Update , Pacific Fisheries Management Council - HMS
0020517-
            03/01/2012 HMSMT                    Agenda Item B.3.b, Supplemental HMSMT PowerPoint 1
0020523
                                                Agenda Item B.3.b, Supplemental HMSAS Report, HIGHLY
                                                MIGRATORY SPECIES ADVISORY SUBPANEL REPORT ON
   0020516 03/01/2012 HMSAS                     SWORDFISH
                                                MANAGEMENT DATA REPORT AND FUTURE MANAGEMENT
                                                RECOMMENTATIONS
                                                Agenda Item B.3.b, NMFS Report, NATIONAL MARINE
0020514-
            03/01/2012 NMFS                     FISHERIES SERVICE REPORT ON MEETINGS WITH
0020515
                                                CALIFORNIA DRIFT GILLNET FISHERMEN

                                                Agenda Item J.1.c, Supplemental WDFW Report 1, WASHINGTON
0020511-                                        DEPARTMENT OF FISH AND WILDLIFE REPORT ON
            03/01/2019 WDFW
0020513                                         NATIONAL MARINE FISHERIES SERVICE LETTER
                                                REGARDING DRIFT GILLNET HARD CAP REGULATIONS
            Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 21 of 25


                                           Agenda Item J.1.c,Supplemental HMSAS Report 1, HIGHLY
   0020510 03/01/2019 PFMC                 MIGRATORY SPECIES ADVISORY SUBPANEL REPORT ON
                                           NATIONAL MARINE FISHERIES SERVICE REPORT
                                           Agenda Item J.1.a, Supplemental NMFS Report 2, Letter to Philip
0020508-
           03/01/2019 Barry Thom, NMFS     Anderson, PFMC, Subject: California/Oregon large-mesh drift gillnets
0020509
                                           fishery
                                           Agenda Item I 5.a, Supplemental HMSAS Report 1, FUTURE
   0020507 11/01/2019 PFMC
                                           COUNCIL MEETING AGENDA AND WORKLOAD PLANNING
                                           Agenda Item H.1.c,Supplemental CFGC Report 1, Letter to Chris
0020504-
           11/01/2017                      Oliver, NOAA Fisheries, Subject: Withdrawal of the hard caps rule
0020506
                                           for the California drift gillnets swordfish fishery
                                           Agenda Item G.7.a, Supplemental NMFS Report 1, NATIONAL
0020484-                                   MARINE FISHERIES SERVICE (NMFS) REPORT ON
           06/01/2018 NMFS
0020503                                    SWORDFISH MANAGEMENT PROJECT PLANNING AND
                                           REVIEW OF OBSERVER COVERAGE
                                           Agenda Item G.7.a, Supplemental NMFS Presentation 1,
0020474-                                   Agenda Item G7 National Marine Fisheries Service (NMFS) Report on
           06/01/2018 Heidi Taylor, NMFS
0020483                                    Swordfish Management Project Planning and Review of Observer
                                           Coverage
                                           Agenda Item C.5.a, Supplemental CDFW Report 1, CALIFORNIA
                                           DEPARTMENT OF FISH AND WILDLIFE REPORT ON
   0020473 03/01/2019 CDFW
                                           WORKLOAD
                                           PLANNING

                                           DEPARTMENT OF COMMERCE, National Oceanic and
                                           Atmospheric
                                           Administration 50 CFR Part 660, [Docket No. 160728670–6904–01]
                                           RIN 0648–BG23, Fisheries Off West Coast States;
   0030467 06/12/2017 NMFS
                                           Highly Migratory Fisheries; California
                                           Drift Gillnet Fishery; Protected Species
                                           Hard Caps for the California/Oregon
                                           Large-Mesh Drift Gillnet Fishery

                                           DEPARTMENT OF COMMERCE, National Oceanic and
                                           Atmospheric
                                           Administration, 50 CFR Part 660, [Docket No. 160728670–6904–01]
   0030472 11/23/2016 NMFS                 RIN 0648–BG23, Fisheries off West Coast States; Highly Migratory
                                           Fisheries; California Drift Gillnet Fishery; Protected Species Hard
                                           Caps for the California/Oregon Large-Mesh Drift Gillnet Fishery;
                                           Extension of Public Comment Period


                                           DEPARTMENT OF COMMERCE National Oceanic and Atmospheric
                                           Administration, 50 CFR Part 660, [Docket No. 160728670–6904–01]
0030463-
           10/13/2016 NMFS                 RIN 0648–BG23, Fisheries off West Coast States; Highly Migratory
0030466
                                           Fisheries; California Drift Gillnet Fishery; Protected Species Hard
                                           Caps for the California/Oregon Large-Mesh Drift Gillnet Fishery

0020465-
           11/14/2014 PFMC                 November 2014 Council Meeting Decision Summary Document,
0020472
0020458-
           09/12/2014 PFMC                 September 2014 Council Meeting Decision Summary Document
0020464
             Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 22 of 25


0020451-
           06/12/2015 PFMC                  June 2015 Council Meeting Decision Summary Document
0020457
0020445-
           06/20/2014 PFMC                  June 2014 Council Meeting Decision Summary Document
0020450
0020439-
           03/08/2015 PFMC                  March 2015 Council Meeting Decision Summary Document
0020444
0020433-
           03/08/2014 PFMC                  March 2014 Council Meeting Decision Summary Document
0020438
0020428-
           03/07/2013 PFMC                  March 2013 Councll Meeting Decision Summary Document
0020432
0020420-
           03/02/2012 PFMC                  March 2012 Council Meeting Decision Summary Document
0020427
                      Galen Tromble,
0020387-                                    Memo to Barry Thom, NMFS, Subject: Request for Response to
           12/15/2015 Domestic Fisheries
0020419                                     Control Correspondence # 15-047425
                      Division
0020351-                                    Letter to Ashley Remillard, Nossaman LLP, Subject: Hard caps for
           02/04/2016 Eileen Sobeck, NMFS
0020386                                     marine mammals and other protected species
                      Galen Tromble,
0020343-                                    Memo to Barry Thom, NMFS, Subject: Request for Response to
           09/09/2015 Domestic Fisheries
0020350                                     Control Correspondence # 15-045939
                      Division
0020341-                                    Letter to Rebecca J. Lent, Marine Mammal Commission, Subject:
           09/14/2015 Eileen Sobeck, NMFS
0020342                                     Pacific Fishery Management Council's proposed hard caps
                      Rebecca J. Lent, Ph.D. Letter to Eileen Sobeck, NMFS, Subject: Proposal from PFMC to
0020339-
           06/25/2015 Marine Mammal          address marine mammal bycatch in the California thresher
0020340
                      Commission             shark/swordfish drift gillnet fishery.
0020336-                                    Regional Office Checklist, Regulatory Amendment Final Rule
           01/28/2020 Lyle Enriquez, NMFS
0020338                                     Decision Package
                                            Memorandum for Eileen Sobeck, NMFS Subject: Publication of a
0020331-                                    Proposed Rule to Establish Protected Species Hard Caps for the
           09/27/2016 Barry Thom, NMFS
0020335                                     California/Oregon Large-Mesh Drift Gillnet Fishery; RIN 0648-BG23-
                                            Decision Memorandum
                                            Draft Environmental Assessment for Strict Limits for Protected
   0020330 09/27/2016 Barry Thom, NMFS      Species in the California/Oregon Large-Mesh Drift Gillnet Fishery -
                                            Dear Reviewer
                                            Memorandum for William W. Stelle, Jr., NMFS. Subject:
                                            Determination on a NEP A analysis associated with Proposed Actions
0020324-              Bob Turner, NMFS
           8/11/015                         regarding Protected Species Hard Caps, Performance Metrics, and
0020329               SFD
                                            Monitoring Levels in the U.S.West Coast Large-Mesh Drift Gillnet
                                            Fishery- REQUEST FOR CONCURRENCE
0020319-                                    Letter to Herb Pollard, PFMC Subject: NMFS determination on the
           06/09/2017 Barry Thom, NMFS
0020323                                     PFMC proposed regulations
                                            FAQs: West Coast drift gillnet (DGN) fishery & protected species,
0020315-                                    Current measures minimizing marine mammal and sea turtle
           06/01/2017 NMFS
0020318                                     entanglements, and NOAA Fisheries’ withdrawal of a proposed
                                            rule for hard caps on interactions with protected species
                                            Memorandum for Sam D. Rauch, III, Subject: Notice of Disapproval
0020312-                                    of Recommendation to Establish Protected Species Hard Caps for the
           03/12/2017 Barry Thom, NMFS
0020314                                     California/Oregon Large-mesh Drift Gillnet Fishery; RIN 0648-BG23 -
                                            Issues Advisory
              Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 23 of 25


                                                BILLING CODE 3510-22-P, DEPARTMENT OF COMMERCE
                                                National Oceanic and Atmospheric Administration, 50 CFR Part 660,
0020309-                                        Docket No. 160728670-6904-01, RIN 0648-XF033-X, Fisheries off
             10/13/2016 NMFS
0020311                                         West Coast States; Highly Migratory Fisheries; California Drift Gillnet
                                                Fishery; Protected Species Hard Caps for the California/Oregon Large-
                                                Mesh Drift Gillnet Fishery; Extension of Public Comment Period

                      Kathryn Kempton,
                      Office of General
   0020003 11/04/2016                           Certification of Attorney Review
                      Counsel, Southwest
                      Section
0020306-
           08/29/2016 Heidi Taylor, NMFS        Section 515 Pre-Dissemination Review & Documentation Form
0020308
                                                High Interest Rollout Plan, Final Rule to Implement Protected Species
0020301-
             01/27/2020 NOAA Fisheries          Hard Caps in the California/Oregon Large-Mesh Drift Gillnet Fishery
0020305
                                                (0648-BJ58)
                                                Submission of Federal Rules Under the Congressional Review Act
0020295-
             01/01/2020                         (Note: duplicates removed, were accidentally Bates stamped)
0020296
                                                2.I. CRA Form_DGN Hard Caps Final Rule 2020-Senate
0020293-
             01/27/2020 NMFS                    Congressional Review of Department of Commerce Rulemakings
0020294
                                              Final Regulatory Impact Review and Final Regulatory Flexibility
0020270-                                      Analysis for the Protected Species Hard Caps for the
             01/27/2020   NMFS
0020292                                       California/Oregon
                                              Large-Mesh Drift Gillnet Fishery Final Rule, RIN 0648-BJ58
                                              FINAL ENVIRONMENTAL ASSESSMENT, Strict Limits (Hard
0020165-                                      Caps) for Protected Species in the California/Oregon Large-Mesh Drift
             06/01/2017   NMFS
0020269                                       Gillnet Fishery
                                              2.E. DGN Hard Caps Final Environmental Assessment_June 2017
                                              Finding of No Significant Impact for Strict Limits (Hard Caps) for
0020160-
             01/27/2020   NMFS                Protected Species in the California/Oregon Large-Mesh Drift Gillnet
0020164
                                              (DGN) Fishery
                                              MEMORANDUM FOR: Asha Mathew. SUBJECT: Final Rule to
                                              Implement Protected Species Hard Caps for the California/Oregon
   0020159                Eileen Sobeck, NMFS
                                              Large-Mesh Drift Gillnet Fishery; RIN 0648-BJ58—TRANSMITTAL
                                              MEMORANDUM
                                              Memorandum for John Luce, NOAA General Counsel, Final Rule to
                                              Implement Protected Species Hard Caps for the California/Oregon
   0020158                Chirs Oliver, NMFS
                                              Large-Mesh Drift Gillnet Fishery; RIN 0648- BJ58—TRANSMITTAL
                                              MEMORANDUM
                                              Memorandum for Chris W. Oliver, NMFS Subject: Publication of a
0020152-                                      Final Rule to Establish Protected Species Hard Caps for the
             01/29/2020   Barry Thom, NMFS
0020157                                       California/Oregon Large-Mesh Drift Gillnet Fishery; RIN 0648-BJ58 -
                                              Decision Memorandum
                                              NMFS letter to Reviewer. Subject: Draft Environmental Assessment
   0020151 09/27/2016     Barry Thom, NMFS    for Strict Limits (Hard Caps) for Protected Species in the
                                              California/Oregon Large-Mesh Drift Gillnet Fishery.
                                              DRAFT ENVIRONMENTAL ASSESSMENT, Strict Limits (Hard
0020061-
             09/01/2016   NMFS                Caps) for Protected Species in the California/Oregon Large-Mesh Drift
0020150
                                              Gillnet Fishery
              Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 24 of 25


                                             For Official Use Only-Pre-decisional Deliberative Information-Not
                                             for Public Release
0020057-
             09/27/2016 NOAA Fisheries       HIGH INTEREST ROLL OUT PLAN: Proposed Rule to Implement
0020060
                                             Protected Species Hard Caps in the California/Oregon Large-Mesh
                                             Drift Gillnet Fishery (0648-BG23)
0020054-                                     SECTION 515 PRE-DISSEMINATION REVIEW &
             08/29/2016 Heidi Taylor, NMFS
0020056                                      DOCUMENTATION FORM

                                             Regulatory Impact Review and Initial Regulatory Flexibility Analysis
                                             for the Protected Species Hard Caps for the California/Oregon
0020040-                                     Large-Mesh Drift Gillnet Fishery Proposed Rule, RIN 0648-BG23
             08/01/2016 NMFS
0020053                                      National Marine Fisheries Service, West Coast Region



                      Kathryn Kempton,
                      Office of General      Certification of Attorney Review Subject: Proposed Rule to Implement
   0020039 09/27/2016
                      Counsel, Southwest     Hard Caps in the California/Oregon Large-Mesh Drift Gillnet Fishery
                      Section
                                           Memorandum for Darryl L. DePriest, SBA Subject: Request for
                                           Comments on an Initial Regulatory Flexibility Analysis for the
                                           Proposed Rule; Proposed Regulations to Implement Pacific Fishery
                       Alan RisenHoover,
   0200038                                 Management Council Recommendations Regarding the Use of
                       NMFS SFD
                                           Protected Species Hard Caps in the California/Oregon Large-Mesh
                                           Drift Gillnet Fishery;
                                           RIN 0648-BG23
                                           Subject: Proposed Regulations to Implement Pacific Fishery
                                           Management Council Recommendations Regarding the Use of
   0020027             Eileen Sobeck, NMFS Protected Species Hard Caps in the California/Oregon Large-Mesh
                                           Drift Gillnet Fishery; RIN 0648-BG23] -- CLEARANCE
                                           MEMORANDUM

                                             BILLING CODE 3510-22-P
                                             DEPARTMENT OF COMMERCE National Oceanic and Atmospheric
0020023-                                     Administration, 50 CFR Part 660, RIN 0648-BG23-X [Docket No.]
                       NMFS
0020026                                      Fisheries off West Coast States; Highly Migratory Fisheries; California
                                             Drift Gillnet Fishery; Protected Species Hard Caps for the
                                             California/Oregon Large-Mesh Drift Gillnet Fishery, Proposed Rule

                                             BILLING CODE 3510-22-P DEPARTMENT OF COMMERCE,
                                             National Oceanic and Atmospheric Administration, 50 CFR Part 660
                                             [Docket No. 160728670-6904-01] RIN 0648-BG23 Fisheries off West
0020009-
                       NMFS                  Coast States; Highly Migratory Fisheries; California Drift Gillnet
0020022
                                             Fishery; Protected Species Hard Caps for the California/Oregon Large-
                                             Mesh Drift Gillnet Fishery
                                             2. B._Proposed Rule_2016 Hard Caps_100616_FINAL
                                             Memorandum for Eileen Sobeck, NMFS Subject: Publication of a
0020004-                                     Proposed Rule to Establish Protected Species Hard Caps for the
             09/27/2016 Barry Thom, NMFS
0020008                                      California/Oregon Large-Mesh Drift Gillnet Fishery; RIN 0648-BG23-
                                             Decision Memorandum
            Case 1:20-cv-00667-TNM Document 12-2 Filed 06/01/20 Page 25 of 25


                                         Memorandum for Eileen Sobeck, NMFS Subject: Approval for an
0020001-                                 Extension to the Comment Period for the Proposed Rule to Establish
           11/09/2016 Barry Thom, NMFS
0020002                                  Protected Species Hard Caps for the California/Oregon Large-Mesh
                                         Drift Gillnet Fishery; RIN 0648-BG23- Decision Memorandum
